DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed March 1st, 2021 and May 25th, 2021 has been entered. Claims 1-18 and 22-23 remain pending. Claim 24 is newly added. Claims 19-21 are canceled. Claims 1, 11-18, and 22 have been amended. 
Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 08/28/2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-14 and 22-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horinek (US 2016/0081281 A1).

Regarding claim 1, Horinek teaches a method for improving plant growth (“A method for improving plant growth”, Claim 1), said method comprising: (a) providing a kit having a plant, and an active polymer (“A kit comprising a plant and an active polymer”, Claim 11); (b) placing the active polymer within 30 cm of the plant (“(a) placing an active polymer within 30 cm of the plant”, Claim 1); and (c) allowing said plant to grow (“(b) allowing said plant to grow”, Claim 1); wherein the active polymer comprises one or more minerals suspended, embedded or otherwise incorporated in a polymer matrix (“wherein said active polymer comprises one or more minerals suspended, embedded or otherwise incorporated in a polymer matrix”, Claim 1), and wherein an infrared radiation absorbance by said active polymer is greater than an infrared radiation absorbance by said polymer matrix alone provided the same source of a radiation (“wherein an infrared radiation absorptance by said active polymer is greater than an infrared radiation absorptance by said polymer matrix alone provided the same source of a radiation”, Claim 1); wherein said plant exhibits improved growth compared to a control plant grown without said active polymer (“wherein said plant exhibits improved growth compared to a control plant grown without said active polymer”, Claim 1).

Regarding claim 2, Horinek teaches the method of claim 1. Further, Horinek teaches wherein the active polymer absorbs electromagnetic radiation between 400 nm to 14000 nm wavelength (“wherein the active polymer absorbs electromagnetic radiation between 400 nm to 14000 nm wavelength”, Claim 2).
Regarding claim 3, Horinek teaches the method of claim 1. Further, Horinek teaches wherein the active polymer polarizes electromagnetic radiation between 400 nm to 14000 nm wavelength (“wherein the active polymer polarizes electromagnetic radiation between 400 nm to 14000 nm wavelength”, Claim 3).

Regarding claim 4, Horinek teaches the method of claim 1. Further, Horinek teaches wherein the active polymer absorbs electromagnetic radiation and emits light between 200 and 1100 nm wavelength (“wherein the active polymer absorbs electromagnetic radiation and emits light between 200 and 1100 nm wavelength”, Claim 4).

Regarding claim 5, Horinek teaches the method of claim 1. Further, Horinek teaches wherein the active polymer comprises one or more mineral types selected from the group consisting of silicon carbide (SiC), calcium carbide (CaC2),titanium dioxide (TiO2), aluminum oxide (A1203), and silicon dioxide (SiO2) (“wherein the active polymer comprises one or more mineral types selected from the group consisting of silicon carbide (SiC), calcium carbide (CaC2),titanium dioxide (TiO2), aluminum oxide (A1203), and silicon dioxide (SiO2)”, Claim 5).

Regarding claim 6, Horinek teaches the method of claim 1. Further, Horinek teaches wherein the active polymer comprises one or more polymer types selected from the group consisting of polyethylene terephthalate (PET), polyester, nylon, rayon, and spandex (“wherein the active polymer comprises one or more polymer types selected from the group consisting of polyethylene terephthalate (PET), polyester, nylon, rayon, and spandex”, Claim 6).
Regarding claim 7, Horinek teaches the method of claim 1. Further, Horinek teaches wherein the mineral suspended, embedded or otherwise incorporated in the polymer matrix comprises about 1% to about 2% of a total weight of the active polymer (“wherein the mineral suspended, embedded or otherwise incorporated in the polymer matrix comprises about 1% to about 2% of a total weight of the active polymer”, Claim 7).

Regarding claim 8, Horinek teaches the method of claim 1. Further, Horinek teaches wherein the active polymer is extruded into a form selected from the group consisting of a fiber, a staple fiber, a film, and a sheet (“wherein the active polymer is extruded into a form selected from the group consisting of a fiber, a staple fiber, a film, and a sheet”, Claim 8).

Regarding claim 9, Horinek teaches the method of claim 1. Further, Horinek teaches wherein the active polymer is placed in contact with the growth media for said cannabis plant (“wherein the active polymer is placed in contact with the growth media for said plant”, Claim 9).

Regarding claim 10, Horinek teaches the method of claim 8. Further, Horinek teaches wherein the selected form of the active polymer is a fiber, and wherein said fiber is made into a textile using a technique selected from the group consisting of weaving, stitching, sewing, knitting, bonding, fusing, and felting (“wherein the selected form of the active polymer is a fiber, and wherein said fiber is made into a textile using a technique selected from the group consisting of weaving, stitching, sewing, knitting, bonding, fusing, and felting”, Claim 10).

Regarding claim 11, Horinek teaches the method of claim 1. Further, Horinek teaches wherein the kit comprises a planting container with the active polymer material comprising the polymer matrix and a mineral powder, and the active polymer material lining the inside of the cannabis planting container (“A different kit, in some embodiments, comprises a planting pot or a planting container and an active polymer material which is capable of harvesting photon energy. The active polymer material comprises a polymer matrix and at least one type of mineral powder, wherein the mineral powder is suspended, embedded or otherwise incorporated in the polymer matrix... the kit comprises the planting pot or the planting container with the active polymer material lining the inside and/or outside walls of the planting pot or the planting container”, Para. [0019]).

Regarding claim 12, Horinek teaches the method of claim 1. Further, Horinek teaches wherein the kit is in a form of a bagged or a potted plant (“he kit is in the form of a bagged or a potted plant”, Para. [0018]).

Regarding claim 13, Horinek teaches the method of claim 1. Further, Horinek teaches wherein the active polymer matrix comprises a mineral powder incorporated into the polymer matrix (“The active polymer material comprises a polymer matrix and at least one type of mineral powder, wherein the mineral powder is suspended, embedded or otherwise incorporated in the polymer matrix”, Para. [0019]).

Regarding claim 14, Horinek teaches the method of claim 1. Further, Horinek teaches wherein the kit is in a form of a bagged or potted growth media with the plant embedded in the 

Regarding claim 22, Horinek teaches a method of growing a plant or plant part thereof  (“A method for improving plant growth”, Claim 1) comprising: providing a kit in a form of a plant, an active polymer material (“A kit comprising a plant and an active polymer”, Claim 11), and plant growth media (“A kit comprising a plant growth media and an active polymer, Claim 12); placing the plant or plant part thereof in the growing medium comprising an active polymer material (“(a) placing an active polymer within 30 cm of the plant”, Claim 1), wherein the active polymer material emits light in a wavelength between about 200 nm to about 1,100 nm (“wherein the active polymer absorbs electromagnetic radiation and emits light between 200 and 1100 nm wavelength”, Claim 4) and absorbs ultraviolet light in the range of about 10 nm to about 400 nm (“wherein the active polymer absorbs electromagnetic radiation between 400 nm to 14000 nm wavelength”, Claim 2; by definition, UV light is electromagnetic radiation); and growing the plant or plant thereof (“(b) allowing said plant to grow”, Claim 1).

Regarding claim 23, Horinek teaches the method of claim 1. Further, Horinek teaches wherein the active polymer material emits light in a wavelength between about 350 nm to about 800 nm (“wherein the active polymer absorbs electromagnetic radiation and emits light between 200 and 1100 nm wavelength”, Claim 4).

Regarding claim 24, Horinek teaches a method for improving plant growth (“A method for improving plant growth”, Claim 1), said method comprising: (a) providing a kit having an active polymer (“A kit comprising a plant and an active polymer”, Claim 11), wherein the active polymer comprises one or more minerals suspended, embedded or otherwise incorporated in a polymer matrix (“wherein said active polymer comprises one or more minerals suspended, embedded or otherwise incorporated in a polymer matrix”, Claim 1), and wherein an infrared radiation absorbance by said active polymer is greater than an infrared radiation absorbance by said polymer matrix alone provided the same source of a radiation (“wherein an infrared radiation absorptance by said active polymer is greater than an infrared radiation absorptance by said polymer matrix alone provided the same source of a radiation”, Claim 1); (b) placing the active polymer within 30 cm of a plant (“(a) placing an active polymer within 30 cm of the plant”, Claim 1); and (c) allowing said plant to grow (“(b) allowing said plant to grow”, Claim 1), wherein said plant exhibits improved growth compared to a control plant grown without said active polymer (“wherein said plant exhibits improved growth compared to a control plant grown without said active polymer”, Claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horinek (US 2016/0081281 A1) in view of Lewis et al. (US 2014/0298511 A1).

Regarding claim 15, Horinek teaches the method of claim 1, but does not expressly disclose wherein the plant is a clone. 
However, in an analogous plant art, Lewis teaches wherein the plant is a clone (“cannabis clone”, Claim 4).


Regarding claim 16, Horinek teaches the method of claim 1 but does not expressly disclose wherein the plant is in a seedling form. 
However, Lewis teaches wherein the plant is in a seedling form (“The present invention also relates to variants, mutants and trivial modifications of the seeds, plant parts and/or whole plants of the cannabis plants of the present invention”, Para. [0106]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Horinek wherein the plant is in a seedling form, as taught by Lewis, since these two plant parts were art-recognized equivalents for plants before the effective filing date of the claimed invention.

Regarding claim 17, Horinek teaches the method of claim 1, but does not expressly disclose wherein the plant is male. 
However, Lewis teaches wherein the plant is male (“Cannabis normally has imperfect flowers, with staminate "male" and pistillate "female" flowers occurring on separate plants”, Para. [0055]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Horinek wherein the plant is male, 

Regarding claim 18, Horinek as modified by Lewis teaches the method of claim 1. Further, Lewis teaches wherein the cannabis plant is female (“Cannabis normally has imperfect flowers, with staminate "male" and pistillate "female" flowers occurring on separate plants”, Para. [0055]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Horinek as modified by Lewis wherein the cannabis plant is female, as further taught by Lewis, since these two cannabis plant varieties were art-recognized equivalents for cannabis before the effective filing date of the claimed invention.

Response to Arguments
Applicant's arguments filed 05/25/2021 have been fully considered but they are not persuasive. 

Regarding applicant’s argument that the petition to claim priority to Horinek (US 2016/0081281 A1) renders the previous rejection moot, it is noted that the petition decision dated 12/29/2021 has DISMISSED the petition and thus the previous rejection in view of Horinek stands. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707.  The examiner can normally be reached on Mon - Thu 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Christopher D Hutchens/Primary Examiner, Art Unit 3647